                                Case 20-11602-BLS                               Doc 113                Filed 10/15/20             Page 1 of 14



                                                                    UNITED STATES BANKRUPTCY COURT
                                                                     __________ DISTRICT OF ___________


In re _____Factom, Inc. _________________                                                      Case No. ____20-11602 (BLS)_______________________
                                                                                               Reporting Period:______________________
                                                                                                                  July'2020



                                                                          MONTHLY OPERATING REPORT
                                      File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                      Document       Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                                Form No.             Attached        Attached          Attached
Schedule of Cash Receipts and Disbursements                                                    MOR-1                 Yes            Other(MOR1)
   Bank Reconciliation (or copies of debtor's bank reconciliations)                            MOR-1a
   Schedule of Professional Fees Paid                                                          MOR-1b
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                                        MOR-2
Balance Sheet                                                                                  MOR-3
Status of Postpetition Taxes                                                                   MOR-4
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                           MOR-4
  Listing of aged accounts payable                                                             MOR-4
Accounts Receivable Reconciliation and Aging                                                   MOR-5
Debtor Questionnaire                                                                           MOR-5


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                        ______________________________
Signature of Debtor                                                                            Date


_______________________________________                                                        ______________________________
Signature of Joint Debtor                                                                      Date



_______________________________________                                                        ______________________________
Signature of Authorized Individual*                                                            Date



_______________________________________                                                        ______________________________
Printed Name of Authorized Individual                                                          Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
                     Case 20-11602-BLS    Doc 113      Filed 10/15/20      Page 2 of 14




In re Factom, Inc.
                           Debtor
                                                SCHEDULE OF CASH RECEIPTS AND DIS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURR
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be tak
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disburs
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [S

                                                             BANK ACCOUNTS                                       CU
                                               OPER.       Old Operation      TAX          OTHER

CASH BEGINNING OF MONTH                      $73,695.40      $2,407.26          $0.00     $20,000.00



RECEIPTS

CASH SALES                                         $0.00          $0.00         $0.00           $0.00

ACCOUNTS RECEIVABLE                                $0.00          $0.00         $0.00           $0.00

LOANS AND ADVANCES                                 $0.00          $0.00         $0.00           $0.00

SALE OF ASSETS                                     $0.00          $0.00         $0.00           $0.00

OTHER (ATTACH LIST)                                $0.00          $0.00         $0.00           $0.00

TRANSFERS (FROM DIP ACCTS)                         $0.00          $0.00         $0.00           $0.00



  TOTAL RECEIPTS                             $73,695.40      $2,407.26          $0.00     $20,000.00



DISBURSEMENTS

NET PAYROLL                                  $16,200.00           $0.00         $0.00           $0.00

PAYROLL TAXES                                      $0.00          $0.00         $0.00           $0.00

SALES, USE, & OTHER TAXES                          $0.00          $0.00         $0.00           $0.00

INVENTORY PURCHASES                                $0.00          $0.00         $0.00           $0.00

SECURED/ RENTAL/ LEASES                            $0.00          $0.00         $0.00           $0.00

INSURANCE                                          $0.00          $0.00         $0.00           $0.00

ADMINISTRATIVE                                    $30.00          $0.00         $0.00           $0.00

SELLING                                            $0.00          $0.00         $0.00           $0.00

OTHER (ATTACH LIST)                               $74.60          $0.00         $0.00           $0.00
                  Case 20-11602-BLS   Doc 113   Filed 10/15/20     Page 3 of 14




OWNER DRAW *                                 $0.00         $0.00        $0.00           $0.00

TRANSFERS (TO DIP ACCTS)                     $0.00         $0.00        $0.00           $0.00



PROFESSIONAL FEES                            $0.00         $0.00        $0.00           $0.00

U.S. TRUSTEE QUARTERLY FEES                  $0.00         $0.00        $0.00           $0.00

COURT COSTS                                  $0.00         $0.00        $0.00           $0.00

TOTAL DISBURSEMENTS                     $16,304.60         $0.00        $0.00           $0.00



NET CASH FLOW                           $57,390.80     $2,407.26        $0.00      $20,000.00

(RECEIPTS LESS DISBURSEMENTS)




CASH - END OF MONTH                     $57,390.80     $2,407.26        $0.00      $20,000.00

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                           THE FOLLOWING SECTION MUST BE CO

DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL CO

TOTAL DISBURSEMENTS

  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES
                              Case 20-11602-BLS          Doc 113      Filed 10/15/20   Page 4 of 14




                                   Case No. 20-11602 (BLS)
                                   Reporting Period: 08/01/2020-08/28/2020
EIPTS AND DISBURSEMENTS
 ash should be the ending cash from the prior month or, if this is the
s reported in the "CURRENT MONTH - ACTUAL" column must
D" columns should be taken from the SMALL BUSINESS INITIAL
ournal. The total disbursements listed in the disbursements journal
 hed for each account. [See MOR-1 (CON'T)]

                      CURRENT MONTH                       CUMULATIVE FILING TO DATE
                   ACTUAL              PROJECTED                 ACTUAL            PROJECTED

                     $96,102.66                  $0.00             $96,102.66               $0.00




                           $0.00                 $0.00                   $0.00             $0.00

                       $4,981.76                 $0.00              $4,981.76              $0.00

                           $0.00                 $0.00                   $0.00             $0.00

                           $0.00                 $0.00                   $0.00             $0.00

                           $0.00                 $0.00                   $0.00             $0.00

                           $0.00                 $0.00                   $0.00             $0.00
                                                                         $0.00             $0.00

                    $101,084.42                  $0.00            $101,084.42              $0.00




                     $19,499.90                  $0.00             $35,699.90              $0.00

                       $2,518.86                 $0.00              $2,518.86              $0.00

                         $330.20                 $0.00                $330.20              $0.00

                           $0.00                 $0.00                   $0.00             $0.00

                           $0.00                 $0.00                   $0.00             $0.00

                           $0.00                 $0.00                   $0.00             $0.00

                         $367.89                 $0.00                $397.89              $0.00

                           $0.00                 $0.00                   $0.00             $0.00

                     $43,046.98                  $0.00             $43,121.58              $0.00
                     Case 20-11602-BLS    Doc 113     Filed 10/15/20   Page 5 of 14




                   $0.00          $0.00                  $0.00              $0.00

                   $0.00          $0.00                  $0.00              $0.00



                   $0.00          $0.00                  $0.00              $0.00

                   $0.00          $0.00                  $0.00              $0.00

                   $0.00          $0.00                  $0.00              $0.00

              $65,763.83          $0.00             $82,068.43              $0.00



              $35,320.59          $0.00             $19,015.99              $0.00




              $35,320.59          $0.00             $19,015.99              $0.00




ECTION MUST BE COMPLETED

NT MONTH ACTUAL COLUMN)

                                                                       $65,763.83

                                                                            $0.00

                                                                            $0.00

                                                                       $65,763.83
                             Case 20-11602-BLS                             Doc 113               Filed 10/15/20                    Page 6 of 14



In re Factom, Inc.                                                                                                             Case No. 20-11602 (BLS)
                        Debtor                                                                                                 Reporting Period : July'20

                                                                                 BANK RECONCILIATIONS
                                                                                    Continuation Sheet for MOR-1
                                     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.


                                                                   Operating                            Payroll                                  Tax                                Other

BALANCE PER BOOKS


BANK BALANCE
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
  balance per books


DEPOSITS IN TRANSIT                                           Date           Amount             Date            Amount                  Date               Amount           Date
                                                                       0                0                 0                0                           0                0           0




CHECKS OUTSTANDING                                           Ck. #           Amount             Ch. #           Amount                 Ck. #               Amount           Ck. #
                                                                       0                0                 0                0                           0                0           0




OTHER                                                                  0                0                 0                0                           0                0           0
                     Case 20-11602-BLS   Doc 113   Filed 10/15/20   Page 7 of 14




Other




        Amount
                 0




        Amount
                 0




                 0
        Case 20-11602-BLS        Doc 113       Filed 10/15/20            Page 8 of 14




         In re Factom, Inc.
                              Debtor

                                                SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PA
                                         This schedule is to include all retained professional payments from case inception to curre


                               Amount                                         Check                           Amount Paid
Payee     Period Covered      Approved               Payor             Number         Date            Fees
                                      Case 20-11602-BLS             Doc 113   Filed 10/15/20   Page 9 of 14




                Case No. 20-11602 (BLS)
                Reporting Period :  July'2020

EES AND EXPENSES PAID
ments from case inception to current month.

            Amount Paid                              Year-To-Date
                      Expenses                Fees             Expenses
                        Case 20-11602-BLS                     Doc 113            Filed 10/15/20              Page 10 of 14



In re Factom, Inc.                                                                         Case No. 20-11602 (BLS)
                          Debtor                                                           Reporting Period.:07/01/2020-07/31/2020

                                                      STATEMENT OF OPERATIONS
                                                                (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                                Cumulative
REVENUES                                                                                   Month                               Filing to Date
Gross Revenues                                                                                                 $2,585                     $36,918
Less: Returns and Allowances                                                                                       $0                          $0
Net Revenue                                                                                                    $2,585                     $36,918
COST OF GOODS SOLD
Beginning Inventory                                                                                                $0                         $0
Add: Purchases                                                                                                     $0                         $0
Add: Cost of Labor                                                                                                 $0                     $1,120
Add: Other Costs (attach schedule)                                                                             $2,118                     $3,036
Less: Ending Inventory                                                                                             $0                         $0
Cost of Goods Sold                                                                                             $2,615                     $2,615
Gross Profit                                                                                                  ($2,148)                   $30,147
OPERATING EXPENSES
Advertising                                                                                                        $0                         $0
Auto and Truck Expense                                                                                             $0                         $0
Bad Debts                                                                                                          $0                         $0
Contributions                                                                                                      $0                         $0
Employee Benefits Programs                                                                                         $0                         $0
Insider Compensation*                                                                                              $0                         $0
Insurance                                                                                                      $9,558                    $20,220
Management Fees/Bonuses                                                                                            $0                         $0
Office Expense                                                                                                     $0                         $0
Pension & Profit-Sharing Plans                                                                                     $0                         $0
Repairs and Maintenance                                                                                            $0                         $0
Rent and Lease Expense                                                                                             $0                         $0
Salaries/Commissions/Fees                                                                                     $26,829                    $36,098
Supplies                                                                                                           $0                         $0
Taxes - Payroll                                                                                                    $0                         $0
Taxes - Real Estate                                                                                                $0                         $0
Taxes - Other                                                                                                     $89                        $89
Travel and Entertainment                                                                                           $0                         $0
Utilities                                                                                                          $0                         $0
Other (attach schedule)                                                                                       $63,697                    $81,535
Total Operating Expenses Before Depreciation                                                                 $100,173                   $137,943
Depreciation/Depletion/Amortization                                                                              $739                     $1,059
Net Profit (Loss) Before Other Income & Expenses                                                            ($103,060)                 ($108,855)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                                   $140                       $140
Interest Expense                                                                                                 $301                       $367
Other Expense (attach schedule)                                                                                  $388                       $730
Net Profit (Loss) Before Reorganization Items                                                               ($103,609)                 ($109,812)
REORGANIZATION ITEMS
Professional Fees                                                                                                  $0                         $0
U. S. Trustee Quarterly Fees                                                                                       $0                         $0
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                       $0                         $0
Gain (Loss) from Sale of Equipment                                                                                 $0                         $0
Other Reorganization Expenses (attach schedule)                                                                    $0                         $0
Total Reorganization Expenses                                                                                      $0                         $0
Income Taxes                                                                                                       $0                         $0
Net Profit (Loss)                                                                                           ($103,609)                 ($109,812)

*"Insider" is defined in 11 U.S.C. Section 101(31).
                         Case 20-11602-BLS                 Doc 113          Filed 10/15/20            Page 11 of 14



In re Factom, Inc.                                                              Case No. 20-11602 (BLS)
                     Debtor                                                     Reporting Period: 07/01/2020-07/31/2020



                                      STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                           Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                                   Month                                     Filing to Date

Other Costs
Computer Software and Hardware [Axcelinno LLC]                                                                 2,118                        3,036
Transaction Cost - ETH Anchoring and BTC                                                                       2,615                        2,615

                                                                                                               4,733                        5,651
Other Operational Expenses
Contractors/Consultants                                                                                     7,430                           9,230
Accounting Services expense [Consero]                                                                       3,235                           4,721
Computer Software and Hardware [Google]                                                                    18,754                          18,754
Computer Software and Hardware [Readme]                                                                       497                             497
Computer Software and Hardware [Calendly]                                                                     416                             416
Computer Software and Hardware [Circleci]                                                                     213                             213
Computer Software and Hardware [MailChimp]                                                                    167                             167
Computer Software and Hardware [PagerDuty]                                                                     72                              72
Computer Software and Hardware [Pritunl Enterprise]                                                            52                              52
Computer Software and Hardware [Zoom.us]                                                                       16                              91
Computer Software and Hardware [Atlassian]                                                                     90                              90
Postal and Delivery Services [UPSC PO]                                                                          0                             237
Computer Software and Hardware [Docker Inc]                                                                     0                              50
SaaS Expense [AWS]                                                                                          3,344                           4,760
Website Development Cost                                                                                   28,834                          41,329
Dues & subscriptions [Carta]                                                                                  577                             827
                                                                                                                0                              30
                                                                                                           63,697                          81,535
Other Income
Gain/Loss on Forex Transactions                                                                                 140                          140
                                                                                                                  0                            0
                                                                                                                  0                            0
                                                                                                                  0                            0
                                                                                                                  0                            0
Other Expenses
Bank Charges                                                                                                    388                          730
                                                                                                                388                          730
Other Reorganization Expenses
                                                                                                                  0                            0
                                                                                                                  0                            0
                                                                                                                  0                            0
Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.
                                      Case 20-11602-BLS                                            Doc 113                     Filed 10/15/20                      Page 12 of 14



In re Factom, Inc.
                                                                Debtor

                                                                                                                BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                                                                       BOOK VALUE AT END OF
                                                             ASSETS                                                                               CURRENT REPORTING MONTH
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                                                                                                              $35,321
Restricted Cash and Cash Equivalents (see continuation sheet)                                                                                                                      $0
Accounts Receivable (Net)                                                                                                                                                      $12,512
Notes Receivable                                                                                                                                                                   $0
Inventories                                                                                                                                                                        $0
Prepaid Expenses                                                                                                                                                              $157,164
Professional Retainers                                                                                                                                                             $0
Other Current Assets (attach schedule)                                                                                                                                         $41,875
TOTAL CURRENT ASSETS                                                                                                                                                          $246,872
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                                                                                                                     $0
Machinery and Equipment                                                                                                                                                        $12,984
Furniture, Fixtures and Office Equipment                                                                                                                                           $0
Leasehold Improvements                                                                                                                                                         $27,264
Vehicles                                                                                                                                                                           $0
Less Accumulated Depreciation                                                                                                                                                  $19,254
TOTAL PROPERTY & EQUIPMENT                                                                                                                                                     $20,994
OTHER ASSETS
Loans to Insiders*                                                                                                                                                                 $0
Other Assets (attach schedule)                                                                                                                                                $257,818
TOTAL OTHER ASSETS                                                                                                                                                            $257,818


TOTAL ASSETS                                                                                                                                                                  $525,684


                                                                                                                                           BOOK VALUE AT END OF
                                     LIABILITIES AND OWNER EQUITY                                                                       CURRENT REPORTING MONTH
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                                                                                                               $60,009
Taxes Payable (refer to FORM MOR-4)
Wages Payable
Notes Payable
Rent / Leases - Building/Equipment
Secured Debt / Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other Postpetition Liabilities (attach schedule)                                                                                                                                 $153
TOTAL POSTPETITION LIABILITIES                                                                                                                                                 $60,162
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                                                                                                       $0
Priority Debt                                                                                                                                                                      $0
Unsecured Debt
  PPP Loan                                                                                                                                                                    $183,677
  Interest on PPP                                                                                                                                                                $280
  Unsecureed debt [Perkins]                                                                                                                                                   $154,654
  Def Revenue                                                                                                                                                                  $25,000
  CC Payable                                                                                                                                                                    $1,362
  Other Accounts Payable [Scott Zimmerman, AWS, Due to MTH & factom Foundation]                                                                                                $54,270
  Accrued Payroll [401k contributions Due in Sep'20]                                                                                                                           $51,398
  Sales and Use tax                                                                                                                                                              $114




TOTAL PRE-PETITION LIABILITIES                                                                                                                                                $470,755


TOTAL LIABILITIES                                                                                                                                                             $530,917
OWNER EQUITY
Capital Stock                                                                                                                                                             $6,000,023
Additional Paid-In Capital                                                                                                                                               $10,135,674
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition                                                                                                                                         ($16,046,674)
Retained Earnings - Postpetition                                                                                                                                              ($94,256)
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY                                                                                                                                                               ($5,233)


TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                                                                          $525,684

*"Insider" is defined in 11 U.S.C. Section 101(31).
                              Case 20-11602-BLS   Doc 113   Filed 10/15/20   Page 13 of 14



Case No. 20-11602 (BLS)
Reporting Period: July,2020




         BOOK VALUE ON
          PETITION DATE


                                  $128,863
                                        $0
                                    $4,837
                                        $0
                                        $0
                                  $162,529
                                        $0
                                   $15,498
                                  $311,727


                                        $0
                                   $12,984
                                        $0
                                   $27,264
                                        $0
                                   $17,777
                                   $22,471


                                        $0
                                  $348,841
                                  $348,841


                                  $683,039


         BOOK VALUE ON
          PETITION DATE


                                   $77,925




                                        $0
                                   $77,925


                                        $0
                                        $0


                                  $183,677
                                      $128
                                  $188,399
                                   $25,000
                                    ($4,937)
                                   $17,627
                                   $51,398
                                      $243




                                  $461,534


                                  $539,459


                                $6,000,023
                               $10,127,537



                               ($15,983,981)




                                  $143,579


                                  $683,039
                     Case 20-11602-BLS                               Doc 113                 Filed 10/15/20                        Page 14 of 14



In re Factom, Inc.                                                                                                                          Case No. 20-11602 (BLS)
                       Debtor                                                                                                               Reporting Period:_July'2020



                                                               BALANCE SHEET - continuation sheet

                                                                                                     BOOK VALUE AT END OF                               BOOK VALUE ON
                                         ASSETS                                                   CURRENT REPORTING MONTH                               PETITION DATE
Other Current Assets
          Other Current Assets                                                                                                   $4,112                                     $1,976
          Other Current Assets - Factoids Inventory                                                                              $1,624                                     $1,624
          Other Current Assets - Entry Credit Wallet                                                                               $303                                       $308
          Other Current Assets - Software Testing Wallet                                                                         $2,004                                     $2,004
          Other Current Assets - Protocol D                                                                                     $17,950                                         $0
          Other Current Assets - Grant 2 - Anchor Mas                                                                            $5,538                                         $0
          Other Current Assets - Grant 3 - Oracle Mas                                                                            $1,616                                         $0
          Other Current Assets - Service Awards - Node ****KR5G                                                                  $4,336                                     $2,537
          Other Current Assets - Service Awards - Node ****7JSX                                                                  $4,336                                     $2,537
          Other Current Assets - Bitcoin - Coinbase                                                                                 $36                                     $2,200
          Other Current Assets - Mycellium Wallet                                                                                   $20                                        $13
          Other Current Assets - Ethereum - Coinbase                                                                                 $0                                     $2,300
                                                                                                                                $41,875                                    $15,498


Other Assets
          Long Term Deposits                                                                                                    $70,920                                    $70,920
          Other Assets - Equity Financing Costs                                                                                 $76,044                                    $76,045
          Other Assets - Website Development Costs - Internal                                                                  $511,735                                   $511,734
          Other Assets - SaaS Development Cost - External                                                                       $28,665                                    $28,665
          Other Assets - Construction in Progress                                                                               $14,648                                    $48,003
          Amortization - Website Development Costs                                                                             ($444,194)                                 ($386,525)
                                                                                                                               $257,818                                   $348,841


                                                                                                     BOOK VALUE AT END OF                               BOOK VALUE ON
                      LIABILITIES AND OWNER EQUITY                                                CURRENT REPORTING MONTH                               PETITION DATE
Other Postpetition Liabilities
          Interest on PPP Loan                                                                                                    433.67




Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.
